Title: To Alexander Hamilton from Oliver Wolcott, Junior, 6 October 1795
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



Dear Sir (Private)
Phila. Oct. 6. 1795

I will in a few days inform you of the facts upon which my former Letter was predicated.
The inclosed case of the Betsey Capt. Furlong excites much alarm here & I think with reason: the same principles will extirpate nine tenths of our claims for spoliations & lead to new assaults upon our Commerce.
I wish to know your opinion of the mode of proceeding under the 7th. Article of our Treaty with England. Must all cases go through a process of litigation before the English Courts, before they are submitted to Commissioners? If so, for what purpose? Is the “legality or illegality the regularity or irregularity” of a capture to be determined solely in those Courts? Or will the Commissioners take up claims de novo. This is an interesting question for there is now little doubt, but that the Commissioners of Appeals, will affirm most of the judgments of condemnation.
My doubt on this subject principally arises, from finding, that the 6th. article provides for the British debts in the same manner as the 7th. provides for the spoliation cases & moreover defines the cases to be those where relief cannot be had in the ordinary course of judicial proceedings. Now it appears to me that it would be a very dilatory expensive & unnecessary process to compel an Englishman to travel through our Courts merely to ascertain that they could not do him justice, & to prepare his case for the Commissioners. The same objections exist against a similar operation in the British Courts of Admiralty. Is it not therefore the meaning of the Treaty, that Commissioners shall settle both descriptions of claims & award compensation according to principles of equity? And if this is the case, why is Mr. Bayard trying questions which are decided against him, at an expence which he estimates may amount to 75.000 £ Sterling.
I must own I do not see through this business, & though you may think it strange, I beg you to remember that I knew nothing concerning the Treaty ’till lately, & cannot devote much time to it without sacraficing objects more immediately in the line of my duty.
The fact is, that the old doctrines of inalienable allegiance, & that Neutrals may not in time of War carry on a Commerce inhibited in time of Peace,
   also the new doctrine that places can be blockaded by proclamation.
  are to be advanced against the United States, & from present appearances, they will govern the Courts of Admiralty. The effects which these principles will have, I need not state to you—if all this subject cannot be taken up by Commissioners & compromised equitably, the discussion of the Claims, will work infinite mischief. I wish therefore to see some way in which Mr. Bayards agency at the British Courts might be arrested.
Mr. Fauchet made no overtures relative to a Treaty of any kind. Mr. Adet says he is authorised to digest a new Treaty of Commerce & a new Consular Convention but not to conclude. Mr. Randolph agreed to meet him on this ground, but nothing has been done that I know of.
I know nothing of dispatches; the French Minister is reserved; he thinks more than he expresses, & his expressions breath something of disatisfaction. We are I think in no very good way, but must make the best of circumstances. What you say of efficiency is true, but there are no materials to be efficient with. Colonel Pickering & myself are perfectly agreed & he is as firm industrious & intelligent as any body could wish—there is however a mass of business, & few of that class of men in the public service who understand details & endeavour to keep things in order. Even our able Clerks cannot be retained—several have actually gone.
Be pleased to present my respects to Mrs. Hamilton & believe me ever yours
Oliv. Wolcott.
Col A. Hamilton

N B. I have found your Ordinnance de la Marine, but have no way to send it.
